United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1632
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the
         v.                             * Western District of Arkansas.
                                        *
Jack Kloster,                           *      [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: July 14, 2010
                                 Filed: August 2, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jack Kloster pleaded guilty to receiving child pornography, and the district
     1
court sentenced him to 151 months in prison and supervised release for life. Counsel
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence is substantively unreasonable because the district
court disproportionately weighed a victim statement that was read into the record at
the sentencing hearing. We reject this argument, affirm Kloster’s sentence, and grant
counsel’s motion to withdraw.

         1
        The HONORABLE JIMM LARRY HENDREN, Chief Judge, United States
District Court for the Western District of Arkansas.
       To begin, we note that the sentence was imposed at the bottom of the
uncontested Guidelines range, and therefore on appeal, the sentence is entitled to a
presumption of reasonableness. See United States v. Sicaros-Quintero, 557 F.3d 579,
583 (8th Cir. 2009). And having carefully reviewed the record, including the court’s
remarks during the sentencing hearing, we conclude that Kloster has not rebutted the
presumption of reasonableness, based on the court’s consideration of the victim
statement or any other reason. See United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (listing factors that constitute abuse of discretion).

      We also have reviewed the record, as required by Penson v. Ohio, 488 U.S. 75
(1988), to determine whether there are any nonfrivolous issues for appeal, and we
have found none. Accordingly, we affirm, and we grant counsel’s motion to withdraw
conditioned on counsel informing Kloster about the procedures for seeking rehearing
from this court and filing a petition for a writ of certiorari from the Supreme Court of
the United States.
                         ______________________________




                                          -2-